DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 Line 7 reads “the elongated body comprising a first end a second end;” should be amended to read “the elongated body comprising a first end and a second end;”

	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mason (US20180168405).

		Regarding claim 1, Mason discloses a cleaning apparatus comprising: 

	a pair of end caps (Figure 2 Elements 13a and 13b); 
	a filling member (Figure 2 Element 14); 
	an internal compartment (Figure 3 shows Element 14 inside of Element 12); 
	an opening (Figure 2 Element 18); 
	10the elongated body comprising a first end (Figure 2 the end near Element 13a) and a second end (Figure 2 the end near Element 13b); 
	the pair of end caps comprising a first end cap (Figure 2 Element 13a) and a second end cap (Figure 2 Element 13b); Page 8 Lines 9-12 reads “It should be noted that the pair of end caps 120 can be of any shape, size, material, features, type or kind, orientation, location, quantity, components, and arrangements of components that would allow the present invention to fulfill the objectives and intents of the present invention. Therefore, the closed ends 13a and 13b disclosed by Mason are suitable for capping the ends of the elongated body.
	the internal compartment traversing through the elongated body (Figure 2 shows the opening Element 18, that opens into the internal compartment, traversing from the first end to the second end of the elongated body); 
	the internal compartment being extended from the first end to the second end (Figure 2 shows the opening Element 18, that opens into the internal compartment, traversing from the first end to the second end of the elongated body); 	
	15the filling member being positioned within the internal compartment (Figure 3 shows the filling member Element 14 within the internal compartment); 

	the second end cap being terminally connected around the second end (The second end cap Element 13b closes off the second end of the elongated body); and 
	the opening traversing into the internal compartment through the elongated body (Figure 2 shows the opening Element 18 traversing into the internal compartment through the elongated body).

	Regarding claim 2, Mason discloses the cleaning apparatus as claimed in claim 1, wherein the elongated body is a cylindrical body (Figure 3 shows the elongated body is cylindrically shaped).

	Regarding claim 3, Mason discloses the cleaning apparatus as claimed in claim 1, wherein the elongated body is made from liquid-absorbing material (Paragraph 0016 Lines 1-2 read “Pillow case 12 is comprised of a suitable absorbent, machine-washable fabric material to provide a surface for upon which any spillage of liquid and solid detritus may be absorbed and captured and where a user may wipe and clean any personal hygiene products.”).

	Regarding claim 4, Mason discloses the cleaning apparatus as claimed in claim 1, wherein a length of the elongated body is equal to a length of the internal compartment (Figure 2 shows the elongated body and opening leading to the internal compartment to be an equal length).

	Regarding claim 5, Mason discloses the cleaning apparatus as claimed in claim 1, wherein the opening is centrally positioned in between the first end cap and the second end cap (The opening Element 18 is located centrally between the first end cap 13a and the second end cap 13b).

	Regarding claim 7, Mason discloses the cleaning apparatus as claimed in claim 1 further comprising: 
	a flap (See annotated drawing below); 
	a fastening mechanism (Figure 2 Element 22. Paragraph 0019 Lines 5-8 disclose that Element 22 may be attached by Velcro, a button and hole arrangement, hook and catch, or other clasping means conventional in the art); 
	the flap comprising a top end and a bottom end (See annotated drawing below); 
	the top end of the flap being hingedly connected onto the elongated body (See annotated drawing below); 
	the flap being centrally aligned over the opening (the flap would be centrally aligned over the opening when the elongated body is fastened together); and 
	the bottom end of the flap being mounted to the elongated body through the fastening mechanism (Figure 2 shows the bottom end of the flap Element 20 connects to the fastening mechanism Element 22 which is part of the elongated body).

    PNG
    media_image1.png
    459
    344
    media_image1.png
    Greyscale


	Regarding claim 8, Mason discloses the cleaning apparatus as claimed in claim 7 further comprising: 
	the fastening mechanism comprising a first interlocking fastener (Figure 2 Element 22. As disclosed in Paragraph 0019 Lines 5-8 the fastening mechanism may be Velcro, a button and hole arrangement, or hook and catch which each fasten by interlocking members) and a second interlocking fastener (Paragraph 0019 Lines 2-5 disclose that each Element 20 may be provided with a fastening mechanism Element 22); 
	the first interlocking fastener being connected onto the elongated body (Figure Element 22 is shown to be connected to the elongated body); and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mason.
 	
	Regarding claim 6, Mason discloses all elements of the current invention as stated above except wherein the opening is a rectangular opening.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the opening to be rectangular. Since such a modification would involve a mere change in shape of the corners of the opening. A change in shape is generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular shape is significant (MPEP 2144.04-IV-B). Changing the shape of the opening would be required when determining what size and shape of filling member to be placed in the elongated body. It would have .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 9 discloses the filling member comprises a first filling sub-member and a second filling sub-member which would be allowable subject matter over the prior art Mason. Mason discloses a single filling member that would fit into the internal compartment of the elongated body. It would not be a reasonable modification to split this filling member into two sub-members, therefore this limitation is considered allowable subject member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gallego (US20200359776) discloses a weighted deformable cleaning device including an outer sack sized to receive a weighted sack. McKenzie (US20050241093) discloses a reversible tube towel. Li (US20180199787) discloses a sponge roller including an absorbent outer layer and non-absorbent inner layer. Sharratt (US20060179596) discloses an athletic surface water removing apparatus comprising an absorbent material on a roller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723